Citation Nr: 1802512	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case is currently under the jurisdiction of the RO in Indianapolis, Indiana.  The Board remanded this case in September 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical opinion must be obtained.  The January 2010 VA opinion concludes that the Veteran's current hearing loss is less likely than not related to noise exposure during active service because a comparison of audiometric test results at entrance and separation did not show a change in hearing in either ear.  No explanation was provided as to why the lack of a change in hearing in either ear supported the conclusion that it was unlikely the Veteran's current hearing loss was related to in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  Moreover, the May 1989 separation audiogram does show some changes when compared with the May 1985 entrance audiogram.  Notably, a May 2012 VA examination report reflects the examiner's conclusion that the Veteran's tinnitus was related to in-service noise exposure.  

The December 2016 VA medical opinion concluding that the Veteran's current hearing loss is less likely than not related to ear infections or a furuncle during service similarly rests on the lack of a substantial change in high frequency hearing loss during service.  This explanation contains the same deficiency as the January 2010 opinion discussed above.  Moreover, the examiner concluded that "no significant hearing loss was caused [emphasis added]" by the furuncle or otitis externa/media during service.  It must be clarified whether it is at least as likely as not that the Veteran's current hearing loss disability is linked to his in-service ear infections, as directed in the Board's September 2016 remand.  In this regard, the examiner concluded that the Veteran had pre-existing hearing loss based on a January 1985 enlistment audiogram.  However, a May 1985 audiogram at entrance shows improved hearing that did not meet the definition of a disability under VA law in either ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385 (2017).  Thus, the presumption of soundness applies to the Veteran's hearing in both ears.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

Accordingly, the case is REMANDED for the following action:

1. Add any outstanding VA treatment records dated since March 2017 to the claims file. 

2. Request the VA examiner who rendered the December 2016 opinion to provide a supplemental opinion, as specified below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, it may be rendered by a different medical professional.  With regard to the issue of whether the Veteran's hearing loss may be related to in-service ear infections, the opinion must be rendered by an otolaryngologist or other medical professional with similar specialized knowledge in order to comply with the Board's September 2016 remand directives.  The opinion on whether it may be related to in-service noise exposure may be rendered by a licensed audiologist or similarly qualified medical professional (or by the otolaryngologist, etc., as the case may be).  

The examiner should opine whether it is at least as likely as not (50% probability or more) that the Veteran's current bilateral hearing loss is related to active service, including noise exposure.  

In rendering the opinion, the examiner must explain why the issue of whether a significant puretone threshold shift occurred during service is relevant to whether the Veteran's current hearing loss is linked to in-service noise exposure, or to the ear infections and furuncle.  In this regard, the examiner should address whether there may be a delayed onset of hearing loss due to noise exposure.  

The examiner is advised that hearing conservation data sheets reflect that a May 1985 audiogram at entrance showed some hearing loss in both ears, but which does not meet the definition of a disability under VA law.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385 (2017).  Thus, the presumption of soundness applies to the Veteran's hearing in both ears at entrance (notwithstanding a January 1985 enlistment audiogram showing hearing loss in the left ear that qualifies as a disability under VA law).  See McKinney v. McDonald, 28 Vet. App. 15 (2016).

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




